 Fill in this information to identify the case:

 Debtor name            MJW Films, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)               2:18-bk-12874-SHG
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,839,724.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,839,724.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            25,700.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,437,293.21


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,462,993.21




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                                            Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                                                    Desc
                                                                             Main Document    Page 1 of 15
 Fill in this information to identify the case:

 Debtor name         MJW Films, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:18-bk-12874-SHG
                                                                                                                      Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                   Desc
                                                               Main Document    Page 2 of 15
 Debtor         MJW Films, LLC                                                                Case number (If known) 2:18-bk-12874-SHG
                Name


     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                              62,451.00 -                                  0.00 =
            Receivable from MJW Music, Inc.                           Total face amount     doubtful or uncollectible amount                  $62,451.00


                                                                              94,595.00 -                                  0.00 =
            Receivable from Cross Entertainment                       Total face amount     doubtful or uncollectible amount                  $94,595.00


            Receivable from Matefinder                                         1,000.00 -                                  0.00 =
            Productions                                               Total face amount     doubtful or uncollectible amount                    $1,000.00


                                                                               9,065.00 -                                  0.00 =
            Receivable from Mike Witherill                            Total face amount     doubtful or uncollectible amount                    $9,065.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:18-bk-12874-SHG                             Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                             Desc
                                                               Main Document    Page 3 of 15
 Debtor         MJW Films, LLC                                                               Case number (If known) 2:18-bk-12874-SHG
                Name

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Investment/Membership Interest in Cardboard
           Productions, LLC                                                                                                         $433,420.00


           Investment/Membership Interest in J Wick Productions,
           LLC                                                                                                                      $670,516.00


           Investment/Membership Interest in Planet Productions,
           LLC                                                                                                                      $568,677.00


           Investment/Membership Interest in Stuck Productions,
           LLC (net of tax credits) - (-$2,648,113)                                                                                          $0.00




 78.       Total of Part 11.                                                                                                    $1,839,724.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                    Desc
                                                               Main Document    Page 4 of 15
 Debtor          MJW Films, LLC                                                                                      Case number (If known) 2:18-bk-12874-SHG
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,839,724.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,839,724.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,839,724.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

            Case 2:18-bk-12874-SHG                                  Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                                 Desc
                                                                    Main Document    Page 5 of 15
 Fill in this information to identify the case:

 Debtor name          MJW Films, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)              2:18-bk-12874-SHG
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Diamond Family Holdings,
 2.1                                                                                                                          Unknown                  Unknown
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name                               All right, title and interest in movie Cardboard
        Attn: Robert M. Semple                        Boxer
        2700 N. Central Ave., 9th
        Floor
        Phoenix, AZ 85044
        Creditor's mailing address                    Describe the lien
                                                      UCC lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        02/10/2014                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7290
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed

        Diamond Family Holdings,
 2.2                                                                                                                          Unknown                  Unknown
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name                               All right, title and interest in movie Radio
        Attn: Robert M. Semple                        Caroline
        2700 N. Central Ave., 9th
        Floor
        Phoenix, AZ 85044
        Creditor's mailing address                    Describe the lien
                                                      UCC lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        04/18/2014                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                        Desc
                                                               Main Document    Page 6 of 15
 Debtor       MJW Films, LLC                                                                          Case number (if know)    2:18-bk-12874-SHG
              Name

       5802
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  $0.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        BF Turney, LLC
        10611 N. Hayden Rd., Ste. D105                                                                       Line   2.2
        Scottsdale, AZ 85260

        Pellllo Family Investments, LLC
        22843 N. 54th Street                                                                                 Line   2.2
        Phoenix, AZ 85054




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                       Desc
                                                               Main Document    Page 7 of 15
 Fill in this information to identify the case:

 Debtor name         MJW Films, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)          2:18-bk-12874-SHG
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $2,301,008.00          $12,850.00
           John Glassgow                                             Check all that apply.
           4130 E. Mountain Sage Drive                                Contingent
           Phoenix, AZ 85044                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unpaid compensation
                                                                     2014 - 10/18/18
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $4,539,319.00          $12,850.00
           Michael Witherill                                         Check all that apply.
           1166 E. Warner Rd., Ste. 101-B                             Contingent
           Gilbert, AZ 85296                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unpaid compensation
                                                                     2014 - 10/18/18
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   30352                                 Best Case Bankruptcy

            Case 2:18-bk-12874-SHG                             Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                             Desc
                                                               Main Document    Page 8 of 15
 Debtor       MJW Films, LLC                                                                          Case number (if known)            2:18-bk-12874-SHG
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $330,000.00
          Aa87, LLC aka Mark Kvamme                                           Contingent
          c/o Peter Igel, Tucker Tucker Ellis                                 Unliquidated
          950 Main Ave., Ste. 1100                                            Disputed
          Cleveland, OH 44113-7213
                                                                             Basis for the claim:    Loan/Settlement
          Date(s) debt was incurred
          Last 4 digits of account number       0748                         Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $455,356.00
          B. Scott Weisenburger                                               Contingent
          3421 E. Claremont                                                   Unliquidated
          Paradise Valley, AZ 85253                                           Disputed
          Date(s) debt was incurred 2016
                                                                             Basis for the claim:    Amounts owing under stipulated judgment
          Last 4 digits of account number       8948
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54,000.00
          Bob Parks                                                           Contingent
          1620 Littler Drive                                                  Unliquidated
          Chesterton, IN 46304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $479,503.00
          Cardboard Productions, LLC                                          Contingent
          1166 E. Warner Rd., Ste. 101-B                                      Unliquidated
          Gilbert, AZ 85296                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $116,000.00
          Dave Beckham                                                        Contingent
          10611 N. Hayden Rd.                                                 Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Diamond Family Holdings, LLC                                        Contingent
          Attn: Robert M. Semple
          2700 N. Central Ave., 9th Floor
                                                                              Unliquidated
          Phoenix, AZ 85044                                                   Disputed
          Date(s) debt was incurred 2015                                     Basis for the claim:    Potential claims in litigation
          Last 4 digits of account number 1633                               Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,000.00
          Douglas S. Younglove, Esq.                                          Contingent
          941 Orange Ave., No. 128                                            Unliquidated
          Coronado, CA 92118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal fees and Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                        Desc
                                                               Main Document    Page 9 of 15
 Debtor       MJW Films, LLC                                                                          Case number (if known)            2:18-bk-12874-SHG
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $441,540.00
          H&W Movie Partners, LLC                                             Contingent
          1166 E. Warner Rd., No. 101-B                                       Unliquidated
          Gilbert, AZ 85296                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $830,137.00
          J Wick Productions, LLC                                             Contingent
          1166 E. Warner Rd., Ste. 101-B                                      Unliquidated
          Gilbert, AZ 85296                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $240,400.21
          John Glassgow                                                       Contingent
          4130 E. Mountain Sage Drive                                         Unliquidated
          Phoenix, AZ 85044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $380,500.00
          John P. Morgan                                                      Contingent
          1600 E. Beltline, Ste. 213                                          Unliquidated
          Grand Rapids, MI 49525                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Loan, payment of lender debt as guarantor, payment
          Last 4 digits of account number                                    of Stearns Bank debt as guarantor
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $2,800,000.00
          Michael Singer                                                      Contingent
          c/o Steven S. Davis/Michaelman Robinson
          10880 Wilshire Blvd., 19th Floor
                                                                              Unliquidated
          Los Angeles, CA 90024                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Judgment, estimated legal fees and interest
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $87,790.00
          Moyes Sellers & Hendricks                                           Contingent
          Attn: Louis D. Lopez                                                Unliquidated
          1850 N. Central Ave., Ste. 1100                                     Disputed
          Phoenix, AZ 85004
                                                                             Basis for the claim:    Legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          RMS Family, LLC                                                     Contingent
          Attn: Robert M. Semple
          2700 N. Central Ave., 9th Floor
                                                                              Unliquidated
          Phoenix, AZ 85044                                                   Disputed
          Date(s) debt was incurred 2015                                     Basis for the claim:    Potential claims in litigation
          Last 4 digits of account number 8418                               Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                        Desc
                                                               Main Document    Page 10 of 15
 Debtor       MJW Films, LLC                                                                          Case number (if known)            2:18-bk-12874-SHG
              Name

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $601,085.00
           Sam Eyde                                                           Contingent
           2800 Byron Circle                                                  Unliquidated
           Lansing, MI 48912                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $41,338.00
           Stuck Productions, LLC                                             Contingent
           1166 E. Warner Rd., Ste. 101-B                                     Unliquidated
           Gilbert, AZ 85296                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Charles Markle
           Carpenter Hazlewood                                                                        Line      3.14
           1400 E. Southern Ave., No. 400
           Tempe, AZ 85282                                                                                  Not listed. Explain


 4.2       Edwin D. Fleming
           Burch & Cracchiolo, PA                                                                     Line      3.6
           702 E. Osborn Rd., No. 200
           Phoenix, AZ 85014                                                                                Not listed. Explain


 4.3       Emily K. Pokora
           Alliantgroup, LP                                                                           Line      3.2
           3009 Post Oak Blvd., Ste. 2000
           Houston, TX 77056                                                                                Not listed. Explain


 4.4       Richard Goldberg
           Renaud Cook & Drury, PA                                                                    Line      3.12                                 3212
           One N. Central Ave., Ste. 900
           Phoenix, AZ 85004-4417                                                                           Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                  6,840,327.00
 5b. Total claims from Part 2                                                                             5b.    +     $                  6,892,649.21

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                   13,732,976.21




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                                             Desc
                                                               Main Document    Page 11 of 15
 Fill in this information to identify the case:

 Debtor name         MJW Films, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:18-bk-12874-SHG
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                              Desc
                                                               Main Document    Page 12 of 15
 Fill in this information to identify the case:

 Debtor name         MJW Films, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         2:18-bk-12874-SHG
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Cardboard                         1166 E. Warner Rd., Ste. 101B                    Diamond Family                  D
             Productions, LLC                  Gilbert, AZ 85296                                Holdings, LLC                    E/F        3.6
                                                                                                                                G



    2.2      Cardboard                         1166 E. Warner Rd., Ste. 101B                    Diamond Family                  D       2.1
             Productions, LLC                  Gilbert, AZ 85296                                Holdings, LLC                    E/F
                                                                                                                                G



    2.3      Debbie Jo                         1166 E. Warner Rd., Ste. 101B                    B. Scott                        D
             Rasmussen                         Gilbert, AZ 85296                                Weisenburger                     E/F        3.2
                                                                                                                                G



    2.4      J Wick                            1166 E. Warner Rd., Ste. 101B                    B. Scott                        D
             Productions, LLC                  Gilbert, AZ 85296                                Weisenburger                     E/F        3.2
                                                                                                                                G



    2.5      Michael J.                        1166 E. Warner Rd., Ste. 101B                    RMS Family, LLC                 D
             Witherill                         Gilbert, AZ 85296                                                                 E/F        3.14
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                          Desc
                                                               Main Document    Page 13 of 15
 Debtor       MJW Films, LLC                                                             Case number (if known)   2:18-bk-12874-SHG


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Michael J.                        1166 E. Warner Rd., Ste. 101B                  Diamond Family               D
             Witherill                         Fort Apache, AZ 85926                          Holdings, LLC                 E/F       3.6
                                                                                                                           G



    2.7      Michael J.                        1166 E. Warner Rd., Ste. 101B                  B. Scott                     D
             Witherill                         Gilbert, AZ 85296                              Weisenburger                  E/F       3.2
                                                                                                                           G



    2.8      Michael Witherill                 1166 E. Warner Rd., Ste. 101B                  Michael Singer               D
                                               Gilbert, AZ 85296                                                            E/F       3.12
                                                                                                                           G



    2.9      Michael Witherill                 1166 E. Warner Rd., Ste. 101B                  Dave Beckham                 D
                                               Gilbert, AZ 85296                                                            E/F       3.5
                                                                                                                           G



    2.10     Stuck                             1166 E. Warner Rd., Ste. 101B                  RMS Family, LLC              D
             Productions LLC                   Gilbert, AZ 85296                                                            E/F       3.14
                                                                                                                           G



    2.11     Stuck                             1166 E. Warner Rd., Ste. 101B                  John P. Morgan               D
             Productions, LLC                  Gilbert, AZ 85296                                                            E/F       3.11
                                                                                                                           G



    2.12     Stuck                             1166 E. Warner Road, Ste. 101B                 John Glassgow                D
             Productions, LLC                  Gilbert, AZ 85296                                                            E/F       3.10
                                                                                                                           G



    2.13     Stuck Subway                      1166 E. Warner Rd., Ste. 101B                  RMS Family, LLC              D
             Movie, Inc.                       Gilbert, AZ 85296                                                            E/F       3.14
                                                                                                                           G




Official Form 206H                                                        Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                     Desc
                                                               Main Document    Page 14 of 15
 Debtor       MJW Films, LLC                                                             Case number (if known)   2:18-bk-12874-SHG


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Warrior Films,                    1166 E. Warner Rd., Ste. 101B                  Diamond Family               D
             LLC                               Gilbert, AZ 85296                              Holdings, LLC                 E/F       3.6
                                                                                                                           G




Official Form 206H                                                        Schedule H: Your Codebtors                                   Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case 2:18-bk-12874-SHG                              Doc 22 Filed 11/05/18 Entered 11/05/18 17:10:21                     Desc
                                                               Main Document    Page 15 of 15
